F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           JUL 29 2004
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk


    GRETCHEN LYNN HULL,

                Plaintiff-Appellant,

    v.                                                   No. 03-2291
                                               (D.C. No. CIV-03-680 WPJ/LFG)
    STATE FARM MUTUAL                                     (D. N.M.)
    AUTOMOBILE INSURANCE
    COMPANY,

                Defendant-Appellee.


                            ORDER AND JUDGMENT            *




Before SEYMOUR and ANDERSON , Circuit Judges, and             KANE , ** Senior
District Judge.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
**
      The Honorable John L. Kane, Senior District Judge, United States District
Court for the District of Colorado, sitting by designation.
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Plaintiff Gretchen Lynn Hull, appearing pro se, appeals the district court’s

grant of summary judgment in favor of defendant State Farm Mutual Automobile

Insurance Company (State Farm) on her 42 U.S.C. § 1983 claims alleging

violations of her civil rights for the suspension of her driver’s license in 1997.

Ms. Hull argues that the district court erred in granting summary judgment on the

basis of res judicata. We review the district court’s grant of summary judgment

de novo, applying the same standard under Fed. R. Civ. P. 56(c) as the district

court. McKnight v. Kimberly Clark Corp.       , 149 F.3d 1125, 1128 (10th Cir. 1998).

       Federal courts apply the preclusion law of the state in which a judgment

was rendered to determine the preclusive effect of that judgment in federal court.

Marrese v. Am. Acad. of Orthopaedic Surgeons        , 470 U.S. 373, 380 (1985). Under

New Mexico law, the doctrine of res judicata requires that a plaintiff bring all of

her claims against the same party in one court action if the claims arise out of the

same set of operative facts.   See City of Sunland Park v. Macias , 75 P.3d 816,

821-22 (N.M. Ct. App. 2003). “Res judicata bars not only claims that were raised

in the prior proceeding, but also claims that could have been raised.”   Id. at 821.

Ms. Hull brought claims against State Farm in state court, which resulted in a

final judgment on the merits. She then filed federal claims against State Farm


                                            -2-
that arose out of the same set of facts. Ms. Hull’s claims are therefore barred by

res judicata.

      Having reviewed the briefs, the record, and the applicable law pursuant to

the above-mentioned standards, we conclude that the district court correctly

decided this case. We therefore AFFIRM the challenged decision for the reasons

stated by the district court in its Memorandum Opinion filed November 4, 2003.

State Farm’s “Motion for Leave to File Defendant/Respondent-Appellee’s

Appendix” is DENIED as moot.

                                                    Entered for the Court



                                                    Stephanie K. Seymour
                                                    Circuit Judge




                                         -3-